IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RANDY SPENCER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0647

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 16, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Randy Spencer, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      It appearing petitioner has been sentenced in the proceedings in the lower

tribunal and has taken a direct appeal of the judgment and sentence in case number

1D14-2644, this petition for writ of certiorari challenging the trial court’s denial of his

motion to dismiss is dismissed. This dismissal is without prejudice to petitioner’s

arguing the denial on direct appeal.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.